DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hook-and-loop system to permit the portable curtain to releasably engage with the two or more fixtures” of claims 19 and 20 and the “ at least one rope extending through an opening of the portable curtain to releasably engage the portable curtain to the two or more fixtures” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:    
Regarding claim 20, “an vehicle cabin” should read “a vehicle cabin.”
Appropriate correction is required.

Claim Interpretation
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Claim 5 recites the limitation "the first magnet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the limitation “the first magnet at least partially embedded within a receiver” which is unclear. It is unclear whether the receiver being referred to here is the same receiver that is introduced in claim 11. This is being interpreted as reading “the first magnet at least partially embedded within the receiver.”
Regarding claim 16, the limitation “the clip comprises a first magnet at least partially embedded therein, wherein the magnet releasably engages with a second magnet provided on the portable curtain” is unclear in that a first and a second magnet have been introduced in claims 11 and 12 and as such it is unclear if the magnets in claim 16 are the same magnets or a new set of magnets.
Regarding claim 20, the limitation “the at least one attachment mechanism comprising a flexible material to permit an adjustable fit between the two or more fixtures “ in unclear in that it is unclear if the material being referred to is the material of the curtain or the material of attachment mechanism. The specification seems to mention this feature specifically in terms of the curtain  
Claims 15-19 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Britt (US 20090056887 A1).
Regarding claim 1, Britt teaches a personal privacy and protective curtain, comprising:
a curtain comprising a material to at least partially cover an opening provided in a vehicle cabin (Britt, figure 1, item 20), the curtain to at least partially block a passenger from view and provide a protective sanitary barrier (Britt, figure 1, item 20, curtain acts as a barrier surrounding opening);
at least one attachment mechanism to releasably engage with a surface of at least one fixture within the vehicle cabin (Britt, abstract, fasteners designed to be removed), the at least one attachment mechanism to interface with a corresponding attachment mechanism provided on the portable curtain (Britt, paragraph 25, magnets disposed in a pocket of the curtain)

Regarding claim 4, Britt teaches the personal privacy and protective curtain of Claim 1, wherein the attachment mechanism comprises at least one suction cup to releasably engage with the surface (Britt, paragraph 29, curtain may be attached using a suction cup).

Regarding claim 6, Britt teaches the personal privacy and protective curtain of Claim 1, wherein the attachment mechanism comprises a clip releasably engaged with the surface, wherein the clip retains the curtain in a suitable position to at least partially block the passenger from view and provide a protective sanitary barrier (Britt, paragraph 20, clip fastener is used to hold the curtain in place).

Regarding claim 10, Britt teaches a personal privacy and protective curtain, comprising:
a portable curtain comprising a material to at least partially cover an opening provided in a vehicle cabin, the portable curtain to at least partially block a passenger from view and provide a protective sanitary barrier, wherein the portable curtain extends from at least a first surface to a second surface of two or more fixtures within the vehicle cabin;
at least one attachment mechanism to releasably engage with a surface of at least one fixture within the vehicle cabin, the at least one attachment mechanism to interface with a corresponding attachment mechanism provided on the portable curtain, the at least one attachment mechanism comprising a flexible material to permit an adjustable fit between the two or more fixtures.

Regarding claim 20, Britt teaches a personal privacy and protective curtain, comprising:
a portable curtain comprising a material to at least partially cover an opening provided in a vehicle cabin (Britt, figure 1, item 20), the portable curtain to at least partially block a passenger from view and provide a protective sanitary barrier (Britt, figure 1, item 20, curtain acts as a barrier surrounding opening), wherein the portable curtain extends from at least a first surface to a second surface of two or more fixtures within the vehicle cabin (Britt, figure 1, item 20, curtain extends from and attaches to a forward surface and a rearward surface);
at least one attachment mechanism to releasably engage with a surface of at least one fixture within the vehicle cabin (Britt, abstract, fasteners designed to be removed), the at least one attachment mechanism to interface with a corresponding attachment mechanism provided on the portable curtain (Britt, paragraph 25, magnets disposed in a pocket of the curtain), the at least one attachment mechanism comprising a flexible material to permit an adjustable fit between the two or more fixtures (Britt, paragraph 16, curtain may be made of nylon which is a flexible material), the at least one attachment mechanism comprises at least one of the following:
at least one magnet and corresponding magnet to releasably engage the portable curtain to the two or more fixtures (Britt, paragraph 20 and figure 3, item 202, magnet on vehicle at attachment point and corresponding magnet on curtain), at least one hook-and-loop system to releasably engage the portable curtain to the two or more fixtures (Britt, paragraph 20, curtain attached to the vehicle at several points optionally using hook and loop fasteners), at least one rope extending through an opening of the portable curtain to releasably engage the portable curtain to the two or more fixtures, and at least one clip to releasably engage the portable curtain to the two or more fixtures (Britt, paragraph 20, curtain attached to the vehicle at several points optionally using clip type fasteners).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as applied to claim 1 above, and further in view of Ehrsam (US 20120067531 A1).

Regarding claim 2, Britt teaches the personal privacy and protective curtain of Claim 1, wherein the attachment mechanism comprises a first magnet (Britt, paragraph 20, curtain may be attached via interoperating magnets), except: 
wherein first magnet is at least partially embedded within a receiver.
Ehrsam teaches a curtain attachment mechanism wherein the attachment mechanism comprises a first magnet at least partially embedded within a receiver (Ehrsam, paragraph 46, magnetic receiver embedded inside window to allow for curtain to be attached).
	Britt and Ehrsam are both considered analogous art as they are both in the same field of vehicle privacy protectors. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the receiver of Britt with the receiver having a magnetic component embedded into the the structure where the curtain is to be attached of Ehrsam as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 3, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of Claim 2, wherein a second magnet is attached to a surface of the curtain, wherein the second magnet releasably engages with the first magnet (Britt, paragraph 20 and figure 3, item 202, second magnet attached to the curtain and is releasably engageable with the first magnet).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as applied to claim 1 above, and further in view of Oliv (NPL titled: “Oliv. Magnetic Suction Cup Mount”).

Regarding claim 5, Britt teaches the personal privacy and protective curtain of Claim 4,  wherein the suction cup comprises the first magnet (Britt, paragraph 29, suction cups configured to interoperate with magnets), except:
wherein the first magnet is partially embedded in the receiver.
Oliv teaches a magnetic suction cup mount with a magnet disposed within a receiver of a section cup.
	Britt and Oliv are both considered analogous art as they are both in the same field of magnetic attachment mechanisms. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the suction cup of Britt with the suction cup with an embedded magnet of Oliv as a simple substitution of one known element for another to obtain predictable results.

Claims 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as applied to claim 1 above, and further in view of XLMagnet (NPL titled: “Strong Office Magnetic Clips Heavy Duty Refrigerator Magnet Hook Clips for Photo Displays, Whiteboards, Locker, Fridge, Classroom, School, Office(10 Pack)” ).

Regarding claim 7, Britt teaches the personal privacy and protective curtain of Claim 1, wherein the clip comprises a first magnet wherein the magnet releasably engages with a second magnet provided on the curtain (Britt, paragraph 29, clips configured to interoperate with magnets) except: 
where the first magnet is at least partially embedded in the clip.
XLMagnet teaches a clip with an embedded magnet.
	Britt and XLMagnet are both considered analogous art as they are both in the same field of magnetic attachment mechanisms. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the clip of Britt with the embedded magnet of XLMagnet as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 8, Britt as modified by XLMagnet teaches the personal privacy and protective curtain of Claim 7,  wherein a plurality of magnets are provided within a cavity of the curtain (Britt, figure 3, item 202).

Regarding claim 9, Britt as modified by XLMagnet teaches the personal privacy and protective curtain of Claim 8,  wherein the plurality of magnets are sewn into the curtain to retain the plurality of magnets in a suitable position therein (Britt, figure 3, item 202, magnets sewn into the curtain).

Claims 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as applied to claim 10 above, and further in view of Ehrsam (US 20120067531 A1).
Regarding claim 11, Britt teaches the personal privacy and protective curtain of Claim 10, wherein the attachment mechanism comprises a first magnet (Britt, paragraph 20, curtain may be attached via interoperating magnets), except: 
wherein first magnet is at least partially embedded within a receiver.
Ehrsam teaches a curtain attachment mechanism wherein the attachment mechanism comprises a first magnet at least partially embedded within a receiver (Ehrsam, paragraph 46, magnetic receiver embedded inside window to allow for curtain to be attached).
	Britt and Ehrsam are both considered analogous art as they are both in the same field of vehicle privacy protectors. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the receiver of Britt with the receiver having a magnetic component embedded into the structure where the curtain is to be attached of Ehrsam as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 12, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of Claim 11, wherein a second magnet is attached to a surface of the curtain, wherein the second magnet releasably engages with the first magnet (Britt, paragraph 20 and figure 3, item 202, second magnet attached to the curtain and is releasably engageable with the first magnet).

Regarding claim 13, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of Claim 12, wherein the attachment mechanism comprises at least one suction cup to releasably engage with the surface (Britt, paragraph 29, curtain may be attached using a suction cup).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) in view of Ehrsam (US 20120067531 A1) as applied to claim 13 above, and further in view of Oliv (NPL titled: “Oliv. Magnetic Suction Cup Mount”).

Regarding claim 14, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of Claim 13,  wherein the suction cup comprises the first magnet (Britt, paragraph 29, suction cups configured to interoperate with magnets), except:
wherein the first magnet is partially embedded in the receiver.
Oliv teaches a magnetic suction cup mount with a magnet disposed within a receiver of a section cup.
	Britt as modified by Ehrsam and Oliv are both considered analogous art as they are both in the same field of magnetic attachment mechanisms. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the suction cup of Britt as modified by Ehrsam with the suction cup with an embedded magnet of Oliv as a simple substitution of one known element for another to obtain predictable results.

Regarding claim 15, Britt as modified by Ehrsam and Oliv teaches the personal privacy and protective curtain of Claim 14, wherein the attachment mechanism comprises a clip releasably engaged with the surface, wherein the clip retains the curtain in a suitable position to at least partially block the passenger from view and provide a protective sanitary barrier (Britt, paragraph 20, clip fastener is used to hold the curtain in place).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as modified by Ehrsam (US 20120067531 A1) and Oliv (NPL titled: “Oliv. Magnetic Suction Cup Mount”) as applied to claim 15 above, and further in view of XLMagnet (NPL titled: “Strong Office Magnetic Clips Heavy Duty Refrigerator Magnet Hook Clips for Photo Displays, Whiteboards, Locker, Fridge, Classroom, School, Office(10 Pack)” ).
Regarding claim 16, Britt as modified by Ehrsam and Oliv teaches the personal privacy and protective curtain of Claim 15, wherein the clip comprises a first magnet wherein the magnet releasably engages with a second magnet provided on the curtain (Britt, paragraph 29, clips configured to interoperate with magnets) except: 
where the first magnet is at least partially embedded in the clip.
XLMagnet teaches a clip with an embedded magnet.
	Britt as modified by Ehrsam and Oliv and XLMagnet are both considered analogous art as they are both in the same field of magnetic attachment mechanisms. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the clip of Britt as modified by Ehrsam and Oliv with the embedded magnet of XLMagnet as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 17, Britt as modified by Ehrsam, Oliv, and XLMagnet teaches the personal privacy and protective curtain of Claim 16,  wherein a plurality of magnets are provided within a cavity of the curtain (Britt, figure 3, item 202).

Regarding claim 18, Britt as modified by Ehrsam, Oliv, and XLMagnet teaches the personal privacy and protective curtain of Claim 17,  wherein the plurality of magnets are sewn into the curtain to retain the plurality of magnets in a suitable position therein (Britt, figure 3, item 202, magnets sewn into the curtain).

Regarding claim 19, Britt as modified by Ehrsam, Oliv, and XLMagnet teaches the personal privacy and protective curtain of Claim 18,  wherein the attachment mechanism is a hook-and-loop system to permit the portable curtain to releasably engage with the two or more fixtures (Britt, paragraph 20, curtain attached to the vehicle at several points optionally using hook and loop fasteners).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frost (CN-108290635-A) teaches a privacy screen which slides out from a pocket in the wall of the seat and the screen is held in place using magnets.
Bonnefoy (FR-3081835-A1) teaches a curtain held in place using a strip shaped magnet in the curtain to fix it to the metal of the seat frame.
Dowty (EP-3822169-A1) teaches curtains held in place by magnets, snaps, etc.
Howie (US-8708027-B2) teaches a privacy curtain for a car which attaches to the car using magnets amongst other options, and the magnets are either glues or sewn into the curtain to attach with a reciprocating surface that either has an attached magnet or to which a magnet can attach
Roth (US-20140251560-A1) teaches a curtain and method for securing it to a magnetic or non-magnetic surface via magnets in the curtain and adapters attaching to an attaching surface
Cornell (US-20190202565-A1) teaches a privacy curtain suspended from the ceiling and attached to a seat at the seat cover and headrest using a fastener such as hook and loop, buttons, etc.
Gershon (US 10888479 B1) teaches a seat enclosure attached to the sides with fasteners such as magnets
Bonnefoy (WO-2018033599-A1) teaches a privacy curtain for a seat which un-rolls and is attached with either magnets or a similar fastener. Little further detail is given.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642